DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Amendment
The rejection of claims 101-103, 108, 111, 115 and 117-119 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendments filed 10/27/2022.  
 	
Claims Summary
	Claim 101 and its various dependent embodiments are directed to a collection of different samples, eluates, or fractions thereof, termed (a).  Each sample, eluate, or fraction of (a) comprises:
The same human or humanized antibody (e.g., binds CGRP (claim 117), is bivalent or multivalent (claim 118), comprising heavy and light chain sequences of SEQ ID NO: 54 and 52 (claim 119);
A glycosylated impurity which comprises a specific glycovariant of the human/humanized antibody.  The impurity is comprised in each sample, eluate, or fraction of (a) in the same amount of detected impurity relative to the amount of said human/humanized antibody; and
At least one other impurity.
Please note that the term “collection” is understood to be a group of individual samples, eluates, or fractions thereof, as opposed to a single composition of pooled samples, eluates, or fractions thereof.  Claim 101 also recites a process by which (a) is obtained, as a well as an intended use for (a).  The process by which (a) is obtained comprises selection from a larger set of samples termed (b).  The samples, (b), are obtained from fermentation medium of different Pichia pastoris cultures which have each been engineered to express the same human/humanized antibody, providing for expression and secretion into the medium of the glycovariant and other impurities.  The samples, (a), are selected by assaying the (b) samples to detect the amount/type of at least one glycosylated impurity (e.g., O-linked glycosylation (claim 108)) using a lectin (e.g., at least one lectin (claim 102), such as ConA (claim 103).  The samples, (a), are intended for subsequent pooling and purification steps to control and/or remove the specific glycovariant impurity and the at least one other impurity, rendering them suitable for use as a therapeutic agent.  The claim is constructed as a product-by-process claim.  According to MPEP 2113, the patentability of a product does not depend on its method of production.  The structure implied by the process steps should be considered, however, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The purity of the samples (a) is, for example, comprises less than 50 ng/mg, or less than 10% of the glycovariant impurity (claims 111 and 115).
The structure implied by the process steps is a collection of different samples, eluates, or fractions thereof, comprising human/humanized antibodies, all the same, that have the same amount of the same glycovariant impurity relative to the amount of antibody, and at least one other impurity.  It is noted that control and/or removal of the impurities is recited in the claims as an intended use of the collection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 101-103, 108, 111 and 115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (Nature Biotechnology, 2006, 24(2):210-215, “Li”).  The claims are summarized above, as well as their interpretation as product-by-process claims (as outlined above), and are correlated to the art or rationale in bold font.  The structure implied by the process steps is a collection of different samples, eluates, or fractions thereof, comprising human/humanized antibodies, all the same, that have the same amount of the same glycovariant impurity relative to the amount of antibody, and at least one other impurity.  Control and/or removal of the impurities is recited in the claims as an intended use of the collection.
Li discloses a method of producing humanized IgGs with human N-glycosylation from fermentation cultures of glycoengineered P. pastoris (see abstract).  Yeast cells comprising a plasmid expressing the heavy and light chains of human antibody anti-CD20 are cultured (see abstract, and page 213, left column, “Yeast strains for mAb expression and Fc receptors”).  From culture supernatant, antibodies are captured by affinity chromatography with Protein A, further purified by hydrophobic interaction chromatography using a phenyl sepharose fast flow resin, digested with enzymes, then analyzed for binding activity (see page 214, right column, “Antigen-binding assay”) and glycoforms (see “Methods” section on pages 213-214).  This process yields a composition of antibodies having the same polypeptide backbone, but differing by glycosylation structures (see page 211, left column).  As seen in Figure 2e, a predominant glycoform was produced from cell line YAS309, yielding glycans 4.0 after enzyme treatment (see page 213, left column, “Yeast strains for mAb expression and Fc receptors”).  Based on the graph of Figure 2e, the glycoform 4.0 appears to contain less than 10% of most of the other non-4.0 glycoforms (claim 115), and is not reported to contain any O-linked glycosylation (claim 108).  Li does not appear to disclose exact amounts of glycoforms in ng/mg in Figure 2e, however, glycosylation forms of less than 50 µg/mg are disclosed in Figure 3 (claim 111).  
Speaking to limitations in claims 102 and 103 regarding detection of glycovariants, although Li does not perform the step of lectin affinity (e.g., ConA bound to a support) to detect glycoforms, Li’s product is identified as having a predominant glycoform (via mass spec, see page 211, right column).  Thus, the product-by-process limitation of using lectin affinity to identify glycovariants does not yield a different result than the mass spec method used in Li.
Li does not disclose a collection of different samples, eluates, or fractions thereof.  However, it would have been obvious to have used Li’s method to produce multiple samples of the same antibody having a uniform glycovariant profile and content, with a reasonable expectation of success.  One would have been motivated to produce multiple, uniform samples (a collection) for the purpose of making more product for further use in industry, as discussed in Li (see page 212, right column, wherein Li notes that “controlling glycan composition and structure on IgGs may be an important approach for improving the therapeutic efficacy of mAbs”) (claim 101).  Therefore, the claims would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 117-119 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (Nature Biotechnology, 2006, 24(2):210-215, “Li”) in view of Kovacevich et al. (US 9,745,373 B2, “Kovacevich”).  Claim 117 is directed to an embodiment wherein the antibody binds CGRP.  Claim 118 is directed to an embodiment wherein the antibody is bivalent or multivalent.  Claim 119 is directed to an antibody comprising SEQ ID NO: 54 and 52.
The teachings of Li are outlined above.  Li’s method is generally applicable to antibodies, but the particular embodiments of claims 117-119 are not disclosed.  However, it would have been obvious to have produced a collection of anti-CGRP antibodies comprising SEQ ID NO: 54 and 52, with a reasonable expectation of success.  Kovacevich discloses SEQ ID NO: 54 and 42, which are identical Applicant’s SEQ ID NO: 54 and 52 (claim 119).  Kovacevich’s anti-CGRP antibody is disclosed as useful for disorders related to CGRP, such as migraines, headaches and pain (see abstract, and cols. 1-2) (claim 117).  Kovacevich also discloses diabodies (bivalent) as an antibody configuration (see col. 13, last paragraph) (claim 118).  One would have been motivated to produce collections of Kovacevich’s antibodies in any suitable configuration (e.g., bivalent), because they have desirable pharmaceutical properties as a treatment for migraines, for example (claims 117-119).  Therefore, the claims would have been obvious to one of ordinary skill in the art at the time the invention was made. 

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648